Citation Nr: 1222969	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

While the RO initially limited the disability on appeal to posttraumatic stress disorder (PTSD), the Veteran has been treated for numerous psychiatric disorders, including schizophrenia and major depression.  He has not been granted service connection for any of those disabilities.  His claim for schizophrenia with major depression was denied in a February 2003 rating decision, which he did not appeal.  Nevertheless, under current VA law, claims for service connection for PTSD effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's schizophrenia and major depression must be now be considered as part of his pending PTSD claims.

In the Veteran's May 2010 substantive appeal, he requested that the RO order additional VA examinations or else schedule a hearing.  A hearing was scheduled for November 3, 2010.  However, in advance of that date, the Veteran submitted a written statement indicating that he no longer wanted to testify in connection with his appeal.  The Board considers that statement to constitute a valid withdrawal of the Veteran's hearing request.  38 C.F.R. § 20.702 (d) (2011).

Additionally, the Veteran has submitted Social Security Administration (SSA) records indicating that he has been found to be unemployable due to complications from his adjustment disorder.  As the Board has decided to reopen and remand the Veteran's claim for an acquired psychiatric disorder, which expressly includes the symptoms contemplated in his adjustment disorder diagnosis, it considers the above SSA records to constitute an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim does not yet appear to have been developed for appellate review, it is referred to the agency of original jurisdiction for appropriate action.

During the pendency of this appeal, the Veteran filed additional claims for service connection for disabilities of the skin, feet, ears, stomach, kidneys, eyes, peripheral nerves, urinary tract, and cardiovascular system.  Those claims were denied in a December 2009 rating decision with which the Veteran filed a timely notice of disagreement.  However, he did not perfect a timely appeal of those issues, despite receiving a statement of the case in December 2010.  Therefore, the does not have jurisdiction to adjudicate those other issues and will instead confine its analysis to the psychiatric claims.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

The issue of service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a July 2007 decision, the Board confirmed the RO's prior denial of the Veteran's claim for service connection for a psychiatric disability, then limited to PTSD.  The Veteran did not file a motion for reconsideration of that Board decision.  Nor did he appeal it to the United States Court of Appeals for Veterans Claims.  

2.  The evidence received subsequent to the last final denial of the Veteran's acquired psychiatric disorder claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The Board's July 2007 decision denying the Veteran's psychiatric claim is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2003, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.  Although he perfected a timely appeal of that rating action, the denial was upheld in a subsequent Board decision issued in July 2007.  The Veteran did not contest the Board decision, either through a motion for reconsideration or an appeal to the Veterans Court.  Therefore, that July 2007 decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

Notwithstanding the finality of the above decision, the RO has treated the Veteran's appeal as an original claim for service connection.  The Board concludes that construction is inappropriate, even considering the new theory of service connection raised in connection with the appeal.  This new theory concerns whether service connection for PTSD is warranted under VA's recently amended regulations.  75 Fed. Reg. 39843 (July 13, 2010).  However, while cognizant that that the new theory was not raised at the time of the final prior denial of the Veteran's claim, the Board notes that an alternative theory of entitlement to a previously denied benefit does not constitute a new claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  

Moreover, with respect to the newly amended VA regulations, the Board acknowledges that, where there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously denied and may be reviewed de novo.  Spencer v. Brown, 4 Vet. App. 283 (1993).  Nonetheless, changing an evidentiary standard for establishing an element of a claim does not effect a substantive change in the law.  It does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating an in-service stressor does not constitute a new basis of entitlement such that the Veteran's acquired psychiatric disorder claim must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843 (July 13, 2010).  

In light of the foregoing, the Board concludes that it may not immediately precede to a de novo review of the Veteran's appeal and must instead determine, as a preliminary matter, whether new and material evidence has been submitted with respect to the underlying claim.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Here, the Veteran submitted an application to reopen his psychiatric claim in November 2008.  In a March 2009 rating decision, the RO effectively reopened and denied that claim on the merits.  Nevertheless, because that claim was previously denied in a decision that became final, consideration must now be given to the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Moreover, in considering whether new and material evidence has been submitted with respect to the Veteran's PTSD, the Board will also assess whether new and material evidence exists to reopen a claim based on his other documented psychiatric disorders, including schizophrenia and major depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

If new and material evidence is received during an applicable appeals period, within one year after an RO rating decision, 60 days after a statement of the case, or at any time prior to a subsequent Board decision, if an appeal is timely filed, that evidence will be considered as having been submitted in connection with the claim that was pending at the beginning of the appeals period.  38 C.F.R. § 3.156(b) (2011); Young v. Shinseki, 22 Vet. App. 461 (2009).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

While cognizant of those provisions, the Veteran did not submit any new and material evidence until November 26, 2008.  That is the date on which he applied to reopen his previously denied psychiatric claim.  Therefore, the Board finds that it need only consider the evidence submitted since November 26, 2008, for purposes of determining whether such evidence is new and material.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record when the claim at issue was previously denied, and must raise a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the Board's last final adjudication of the Veteran's psychiatric claim, the pertinent evidence included service medical records, which were negative for any complaints or clinical findings of PTSD, schizophrenia, depression, or other mental health symptoms.  Also of record were post-service VA and private medical reports, showing that the Veteran had been tentatively assessed with PTSD based upon his purported traumatic exposure to dead bodies during the Vietnam War.  However, the Veteran's alleged Vietnam-era stressor had not been independently verified.  Moreover, a specific diagnosis of PTSD had not been made in accordance with Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).  Diagnoses of schizophrenia, depression, affective disorder, and substance abuse had been rendered.  

In addition to the above service and post-service medical reports, the evidence before the initial Board adjudicator included a December 1998 SSA disability determination, identifying the Veteran's affective disorder as the primary diagnosis underlying his inability to work.  That December 1998 determination also noted that the Veteran had met the criteria for the receipt of SSA disability benefits since April 1, 1998.  However, neither that SSA disability determination, nor any of the other evidence then of record, noted a positive correlation between the Veteran's mental health problems and his active service.  Furthermore, a report of a September 2005 VA examination, obtained in connection with the Veteran's original PTSD claim, indicated that he did not meet the DSM-IV criteria for a diagnosis of PTSD and that his other neuropsychiatric conditions were neither caused by nor otherwise related to his Vietnam service or to any other aspect of his active duty.  Instead, the September 2005 examiner opined that the Veteran's mental health problems were a direct outgrowth of his recent financial difficulties and substance abuse.

Based on the above evidence, the July 2007 Board decision determined that the Veteran had not submitted sufficient information to verify his alleged stressor, nor evidence establishing a valid PTSD diagnosis.  Additionally, the Board found that the Veteran had not otherwise demonstrated that his current mental health problems were attributable to his active service.  Consequently, his claim for service connection was denied.

In support of the Veteran's application to reopen the above claim, the RO has obtained additional copies of his SSA records.  That agency of original jurisdiction also has updated the Veteran's claims folder with new VA medical records, which were generated after the Board's August 2007 decision.  Those new VA records show that the Veteran has received ongoing treatment for nightmares, auditory hallucinations, uncontrolled anger, chronic irritability, decreased concentration, and other emotional and cognitive deficiencies, which have been found to support clinical assessments of "PTSD by history" and depressive disorder.

Most significantly, the newly submitted evidence includes a May 2010 statement from a private clinician, attesting to the Veteran's exposure to in-service stressors, including violent attacks and inhumane treatment perpetuated by the Viet Cong against him and his fellow soldiers.  In that May 2010 statement, the private clinician also opines that the Veteran continues to suffer from PTSD, a severely depressed mood, concentration and memory problems, and other mental health problems, which have persisted since his Vietnam-era service and are directly related to that period of active duty.   

After careful consideration, the Board finds that, while the additional SSA records associated with the claims folder are duplicative of evidence already of record, the recently obtained VA treatment reports and the private examiner's May 2010 opinion are all new.  Nevertheless, the new VA reports are mainly cumulative of those previously of record and, thus, do not constitute material evidence sufficient to reopen the Veteran's previously denied psychiatric claim.  38 C.F.R. § 3.156(a).  However, the private examiner's May 2010 findings are both new and material as they relate to unestablished facts necessary to substantiate the above claim.  38 C.F.R. § 3.156(a).  That examiner's opinion specifically links the Veteran's currently assessed PTSD with in-service stressors, which were not previously reported.  That evidence is presumed credible for the purpose of determining whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that, since the last final denial of the Veteran's claim for service connection for a psychiatric disability, he has submitted evidence that is new and material with respect to that claim.  Therefore, the newly submitted evidence is sufficient to reopen the issue of entitlement to service connection for a psychiatric disability.  To that extent only, his appeal is granted.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed with respect to the Veteran's newly reopened claim for service connection for a psychiatric disability.

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), under the criteria of DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, provide that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

In this case, the Veteran contends that he developed PTSD and related mental health problems after coming under attack and witnessing atrocities by enemy forces during the Vietnam War.  He also claims to have been traumatized by his prolonged exposure to dead bodies during the course of his service in the United States Army's 542nd Medical Company.   

Prior to the initial Board decision denying the Veteran's claim, the agency of original jurisdiction attempted to verify the Veteran's claimed in-service stressors with the service department.  However, in a written response dated in October 2006, the service department indicated that the information he had provided was insufficient to confirm any of his purported stressors took place.

Notwithstanding the negative finding from service department, the Board observes that it is no longer necessary for a Veteran's reported stressors to be independently verified if they meet the criteria found in the revised regulations and support a diagnosis of PTSD by a VA psychologist or psychiatrist.  38 C.F.R. § 3.304(f) (2011).  Thus, while cognizant that the Veteran did not receive decorations indicative of combat service, it is possible that, under the regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

In this case, the Veteran has not yet been afforded a VA examination to address the etiology of any PTSD pursuant to the amended regulatory criteria.  The Board recognizes that his medical records show that he has undergone therapy for PTSD-related symptoms.  However, while the Veteran's treating clinicians have indicated that he has PTSD, it is unclear whether any of their assessments represent full-scale multi-axial diagnoses under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a).  

Moreover, while the Veteran has been assessed with schizophrenia, depression, affective disorder, and substance abuse, these disorders have not been conclusively linked to his active service.

A May 2010 private clinician's opinion was rendered in direct support of the Veteran's service connection claim.  The Board also acknowledges that the May 2010 opinion positively relates the Veteran's PTSD and other psychiatric disorders to his Vietnam-era service.  Nevertheless, this private medical opinion, while presumed credible and otherwise sufficient for purposes of reopening the Veteran's psychiatric claim, is held to a loftier evidentiary standard when evaluating that claim on the merits.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (noting that new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim).  Furthermore, that physician is not a VA psychologist or psychiatrist, so that opinion cannot support a grant of service connection for PTSD under the amended regulatory criteria.  38 C.F.R. § 3.304(f)(3) (2011).

Here, when subjected to de novo review, the May 2010 examiner's opinion fails to rise to the level of highly probative evidence sufficient to base an award of service connection.  Indeed, the weight assigned to that opinion is reduced in light of its reliance on the Veteran's uncorroborated statements and its failure to consider other pertinent evidence of record.  The Board recognizes that an otherwise probative medical opinion based on lay statements cannot be dismissed out of turn.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  Additionally, the Board is mindful that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private opinions, and a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Nevertheless, the Board observes that, in this case, the May 2010 private clinician appears to have overlooked key countervailing evidence, including the negative nexus opinion provided by the September 2005 VA examiner.  Moreover, the Board considers it significant that the May 2010 clinician did not support the findings with a detailed rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, the Board notes that the private clinician is a practitioner of pediatric medicine and has no apparent expertise in psychiatry.  That lack of specialized training weighs against the probative value of that clinician's opinion.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Accordingly, the Board finds that the May 2010 private opinion may not be used as a stand-alone basis for granting the Veteran's psychiatric claim.  

Nor may the Veteran's claim be granted on the basis of his own lay statements.  The Board acknowledges that he is competent to report a history of long mental health problems, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Veteran has not been shown to have the expertise to attribute his current psychiatric problems to his tour of duty in Vietnam or to any other aspect of his service.  The etiology of his reported psychiatric symptoms is a complex medical question that requires resolution by a licensed clinical specialist.  38 C.F.R. § 3.159(a)(2) (2011); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In light of the foregoing, the Board finds that, on remand, the agency of original jurisdiction should obtain a VA medical opinion from an appropriate specialist addressing whether any of the Veteran's current mental health problems were caused or permanently worsened by his active service.  The opinion should be based on both a comprehensive medical examination and a review of all relevant lay and clinical evidence.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  

Additionally, in light of the documented evidence of treatment for alcohol and drug addiction and the September 2005 VA opinion relating the Veteran's mental health problems to his history of substance abuse, the Board finds that, on remand, the VA examiner should expressly indicate whether any current psychiatric disorder was caused or aggravated by any aspect of the Veteran's qualifying active service that did not involve substance abuse.  38 C.F.R. §§ 3.1(n), 3.301 (2011).

Additionally, the Board finds that the Veteran should be afforded proper notice regarding the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD.  Those amended provisions took effect July 13, 2010, after the Veteran had been sent his initial notice letter in connection with his application to reopen his previously denied psychiatric claim.  Therefore, he has not yet been notified of those provisions and, thus, may be uncertain of the current legal and evidentiary requirements governing claims for service connection for PTSD predicated on stressors involving hostile military and terrorist activity.  It is crucial that any such uncertainty on the Veteran's part be resolved on remand in order to ensure that he has been afforded sufficient due process in connection with his claim.

Next, the Board observes that pertinent VA medical records may be outstanding.  The most recent VA treatment reports associated with the claims folder are dated in December 2009.  Those reports indicate that the Veteran may have required additional psychiatric treatment since that time.  Accordingly, the Board requests that, on remand, the agency of original jurisdiction attempt to obtain all subsequent VA treatment records in connection with the Veteran's psychiatric claim.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, it remains unclear from the current record whether the Veteran has undergone any additional pertinent treatment from the private clinician (Nanette A. Ortiz Valentin, M.D.) who provided the May 2010 positive nexus opinion.  Thus, as VA is now on notice that outstanding private records may exist that are pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made.  Accordingly, on remand, the Veteran should be asked to complete a written authorization for the release of any additional pertinent records from the above private clinician.  It should be explained to him that any prior authorization for the release of his private medical records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  The Veteran also should be notified to submit any pertinent private treatment records in his own possession.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder, to specifically include PTSD.  Such notice should expressly inform the Veteran of the amended provisions of 38 C.F.R. § 3.304(f).  

2.  After obtaining the necessary authorization from the Veteran, obtain any outstanding records of treatment for psychiatric problems from his private physician, Nanette A. Ortiz Valentin, M.D.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claim. 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2011).

3.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disability diagnosed.  The claims folder must be reviewed in conjunction with the examination and the examiner's report should note that review.  Any testing deemed necessary should be conducted and results reported in detail.  A fully supported rationale must be provided for all opinions.  In preparing the requested opinions, all pertinent evidence of record should be considered.  The examiner's attention is specifically invited to the Veteran's assertions of various in-service stressors during his tour of duty in Vietnam, including seeing dead bodies and being exposed to violent attacks and inhumane treatment from enemy forces.  The examiner should also consider the Veteran's extensive private and VA mental health treatment records, his lay assertions regarding a continuity of symptomatology of psychiatric problems since active service, and any additional pertinent evidence obtained in connection with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM- IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, including bipolar disorder, depression, or anxiety, but excluding drug or alcohol abuse, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


